DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Application is a Continuation-In-Part to Application No. 16/162191, now US Patent 10640188.
3.	A response to Election/Restriction was received from applicant on 9/16/2021.
4.	Claims 4-6, 8, 10 and 12-22 are previously canceled.
5.	Claims 38-46 are new.
6.	Claims 1-3, 7, 9, 11 and 23-46 remain in the application (see paras. 8 and 9 below).
7.	The amended Specification filed with the Preliminary Amendment received on 3/09/2020 is accepted.
Election/Restrictions
8.	Applicant has elected, without traverse, the invention of Group I directed to the remaining claims and are the subject of this Non Final Office Action.  Claims 23-37 are withdrawn by the examiner as being directed to a non-elected invention (see para. 9 below).
Claim Objections
9.	Claims 23-37 are objected to because of the following informality:
These claims are presented with the incorrect status identifier; the claims should be identified as “Withdrawn”.  It is suggested that applicant merely cancel these claims.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
11.	Independent claim 1 (and subsequent dependent claims) recites “the compensator” which lacks sufficient antecedent basis in the claims (such should be replaced with “passively movable compensator” as initially recited in the claims).
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1-3, 7, 9, 11 and 38-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10640188. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present invention is encompassed by the claims of the patent.
Allowable Subject Matter
If not for the Double Patenting Rejection presented previously:
14.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
15.	Claims 2, 3, 7, 9, 11 and 38-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
16.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose buoyancy control devices and methods for submersibles.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Daniel V Venne/
Senior Examiner, Art Unit 3617
9/20/2021